Title: From George Washington to Colonel William Malcolm, 17 September 1777
From: Washington, George
To: Malcom, William



Camp at Yellow Springs in pensylvaniaSeptr 17th 1777.
Sir

I have been favourd with your Two Letters of the 13th & 14th Instants. At present, the situation of our Affairs will not justifie any of the Independt Companies being attached to your Regiment, whatever may be the case in future; And having regard to the public interest and knowing the small prospect there is of raising of Men at this crisis, I do not think myself authorized to commission either of the Gentlemen you mention, As it would be multiplying the number of Officers and incurring an additional expence with but a very remote, if any, probability of augmenting our Force.
I think with you, that it will be necessary that some Troops should winter where you propose—but the Number, I cannot now determine on; However, I would wish you to pay attention to the Barracks & direct the earliest repair of them to be made. As to laying up Magazines of

provision & Forage, I shall speak to the Gentlemen under whose notice these Matters more properly fall.
I have nothing more to add, than my wishes that your utmost exertions may be employed to counteract and defeat the progress of the Enemy now in Jersey as far as tis in your power, having special regard to the Security of the pass leading through the Mountains to the Highland Fortifications. I cannot prescribe any particular line of conduct for you upon this occasion, but shall leave you to act in such a way, as shall seem best calculated to annoy the Enemy and advance the public Service. I am Sir Yr Most Obedt servt

Go: W—ton

